HEDRICK, Judge.
Both parties, among other things, contend that the trial court erred in ordering the defendant to pay (1) alimony in an amount equal to forty percent (40%) of all income received by defendant and (2) child support in an amount equal to twenty percent (20%) of all income received by defendant. An order awarding alimony payments to a dependent spouse and support payments to a minor child must be founded upon proper consideration of “the estates, earnings, earning capacity, conditions, accustomed standard of living of the parties (or child), and other facts of the particular case. G.S. 50-13.4 (c) and G.S. 50-16.5 (a).
The trial court in the instant case found as a fact, and both parties concede, that the principal source of income for plaintiff *674and defendant has been from the operation of Mimosa Mobile Home Sales and Mimosa Mobile Manor; however, the parties disagree as to the form of ownership and the right to manage and operate these businesses. Plaintiff maintains that the businesses were owned and operated as a partnership and that she is entitled to an order “forbidding the defendant to go upon the premises of the Mimosa Mobile Homes or Mimosa Mobile Manor and otherwise engage in any activites which would be harmful to the businesses . . . . ” Defendant contends that he is the owner of the businesses and is entitled to manage and operate the businesses free from the interference of plaintiff.
While the trial court in its findings of fact appeared to adopt plaintiff’s partnership position, it nevertheless concluded that the two businesses should be placed in the control of defendant and “that [plaintiff] should refrain from molesting or interfering with said Defendant in his operation of any of said businesses . . . . ” Obviously, the answer to the question of which party is entitled to operate, manage, and receive profits from the businesses is critical in determining the relative needs and abilities of the parties with respect to the payment of alimony and child support to the dependent spouse. If the parties are in fact partners in the businesses which are the principal source of income for the parties, the trial judge clearly did not take this fact into consideration in ordering defendant to pay alimony in an amount equal to 40% of all income received by defendant and child support in an amount equal to 20 % of all income received by defendant. Therefore, the trial court’s order with respect to the amount of alimony and child support is not supported by proper findings of fact. Furthermore, this error was compounded by a complete absence of evidence or findings of fact as to any other income of the parties or as to the value of the home and other property owned by the plaintiff and defendant.
Lacking the basic information detailed in G.S. 50-13.4 (c) and G.S. 50-16.5(a), the trial court could not properly enter an order for child support or alimony; nevertheless, we must hasten to point out that the precarious position in which the trial court found itself and the order granting child support and alimony which it rendered were the direct result of noncompliance by both parties in failing to adhere to the court’s request that all parties appear before it “for the sole purpose of introducing evidence, if any they care to offer, regarding the *675estates, earnings, earning capacity, conditions, and accustomed standard of living of the parties . . . .” In fact, the parties informed the trial judge that “[both parties] want something entered in this case so that either one or both of us can appeal from a Final Order if it is anywhere near similar (their emphasis) to the interim order which you have already entered . . . The parties, by their consent, cannot enable a trial judge to enter an order not based upon consideration of the several factors listed in G.S. 50-13.4 (c) and G.S. 50-16.5 (a).
For the reasons stated, the Final Order entered in this cause is vacated and the case is remanded to the district court for a
New trial.
Judges Morris and Vaughn concur.